OFFICE   OF THE   ATTORNEY GENERAL          OF TEXAS
                           AUSTIN
QROVER
     SELLERS
ATTORNLI
      QLNCRAL




                                                          0 pour rrquort
                                                         uo auota rrom




                                                            Thl8 or aour




    to, 1044, the   lm5ptloa   0r   tOaOrr1   menuteeturerel*      0x018*   tnr
          On trorrlrkr60 1844, tlrr@w-b~lmer     revoked$k
ngulatloa8~8l8Mag k Gx tru ml08 U arti             ta the tme
of rtdo. a #elitlW ruUltirlr8 thwoot. E. quote the tati
br thl8 nto~*la    (IO tb ran, lpporrr on pa60 1s Ia us84or
ThaVnStU atr~ar    Lmfrobll,
            -Thereromtlo~ l8 lfteotilre perontly wltb raoprot
     to rrtlrlw a016 (I& tnmrwed           to a  rta8e territory
     et the vnlted Sbrtw, polltie ruMir"Irloa tbrrreoi,or
     the Dlrtrlat et Ooluablr, l    zorpt thet the rorooatlon rho11
                           ma lxoaptlora OtMnire rpplleoblo with
     ao6  9
     rrrprot      arti"'"i,8 a0ia or tmt8rOa
               0 to                              ponuana  t0 l 00a-
     traot whrbd    late prior to mob   drto. TrD.6U~,~ot.e0,1944.~
           ws m-a of the e lsloa we ma dlrpora or Tour problem
 ritliiolahe oeoorolty of illrln# late thO oonrtltu$lonrl paor
 prorwted  by ~oturoquwt.    Tt will be noted that tb* rrroartlea
0t the 1s~iOti00                   r0i~tiagt0 lrr40tir0
                                                  t01   tr00   mm,
                            the prorlro that lt rhrlt not
                        l
Rorombu ItO,1*44 0ootoS
rpply to cla amp~loa othomlrm rppllorblb rlth rergeot to
;r$,~~8016    par8:dat t9 9 aqntrrrs oatuo4 late prior to
            The h~OiO0 Or mO%a,    iu1, OttrOb     to ~00r
nqttbot,          ;hOwr $lut         thr   da@   @i thr   OrhE       WW   OOtOokr (111,
1944,        rd  ooontrr.tfor tha rrlo ot the btmlmmr maohim
                   th@         l
8u lntuod Mb *;oia to the lrr00th0      art0 or the nvowtloa,
mid the lu~~ptlen Of the trx would be rppllo4ble.
                   x 0le     returnlly your 00~~ 0r latolar Ho. 5111699,
to@har wltb               your letter r?oa the Oollootor or Xnterml
Rotonuo.
                   KO wu#t the rorsgolng suiflolwtly                      l8wer#       your
7tJ~MOIl..




                                                                      Robort     0.    Kooh
                                                                               Awl.8   tent


h?PROVBD          JAR    80,       1940
Q8Tlo8 a, m$ey
Plmn A8smrm
ATTOltBBT ll3RBRAL